DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed, “… a judgement buffer time …” must be shown or the feature(s) canceled from the claim(s).  Applicant in the specification, Page 4, Description of Drawings recites “FIG. 3 is a schematic view of a judgment buffer time”. However, such claimed subject matter is not shown in Fig. 3. Fig. 3 shows an amorphous shape in a series of rings including a set of arrows. Nothing within the drawings refers to time, or a buffer time, or a judgement buffer time as recited within claim 1. In addition, claim 1, line 6 recites “the buffer time”. The drawings do not show what the “buffer time” is, especially when the “buffer time” is compared to “judgement buffer time”. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 1, line 7 recites “…finally determining a monitoring result…”. Line 8 of claim 1 recites “…finally extracting state data”. The order of steps as written in the claim is confusing, and it cannot be discerned whether “determining a monitoring result” happens before, after, or simultaneously to “extracting state data”. 
Due to the ambiguity of the order in which the steps occur, it would be unclear to one of ordinary skill in the art whether infringement occurs when the “finally” step occurs first, or when the “determining” step occurs first. Therefore, the scope of the claim is indefinite.
Regarding claims 2 – 20, the claims depend from claim 1 and therefore inherit the deficiencies addressed above. Therefore, claims 2 – 20 are rejected under the same logic as claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (A Machine Learning Approach to Falling Detection and Avoidance for Biped Robots) in view of Ma (US-20210081724-A1). 
Regarding claim 1, Kim teaches:
A method for monitoring a balanced state of a humanoid robot, comprising: 
Acquiring state data of the robot falling in different directions (see at least 3.2: “A data set for training SVM was taken after applying forces to the robot from forward and backward directions ranging from 100N to 1000N for 0.01 second”) and being stable (see at least 3.2: “The number of data set for stable state were 200”), 
Forming a support vector machine (SVM) training data set and obtaining, by training, an initial SVM classifier (see at least Fig. 1 and 2.1: “Features are selected from those sensor data and used for training a machine learning algorithm. Training of the algorithm is done in off-line and the trained classifier is used to classify the state of the biped robot in on-line. There are many machine learning algorithms to classify the state but Support Vector Machine (SVM) which shows good performance is used to classify the states”); 
Inputting the state data of the robot to the trained SVM classifier (See at least Fig. 1, which shows Acceleration Data and Center of Pressure Data being supplied to the trained SVM Classifier which was described above) so that the SVM classifier outputs a classification result (see at least Fig. 1 which shows the SVM classifier outputting a classification of either a falling state, or a normal (stable) state of the robot); 
Taking statistics on a proportion of cycles judged to have an impending fall in the total number of control cycles within a judgment buffer time after the SVM classifier outputs the classification result (see at least 3.2: “The trained SVM showed 98.5 % accuracy for classifying the training data set and it was used for classifying the state of the biped robot at every 0.01 second.” Wherein the accuracy relates to whether the trained SVM could accurately detect an impending fall in the control cycles defined here: “1) falling detection when the robot is standing and force is applied from back of the robot with 350N, 2) falling detection when the robot is standing and force is applied from front of the robot with 350N, 3) falling detection when the robot is walking and force is applied from front of the robot with 350N, 4) falling detection and recovery reaction when the robot is walking and force is applied from back of the robot with 280N”. It was further noted within the disclosure of Kim that the SVM was “trained with the data by 10 fold cross validation for selecting the best parameters of SVM” (see at least 3.1), and that “the number of data set for stable state were 200”. The buffer time is defined as “0.01 seconds” as outlined above);
And finally determining a monitoring result of the balanced state of the robot according to the proportion (see at least 2.1: “Support Vector Machine (SVM) is used for classifying the state of the robot, falling or not, and the predefined motion for stretching legs are used for falling avoidance.” Wherein as noted above, the SVM is shown to “showed 98.5 % accuracy for classifying the training data set and it was used for classifying the state of the biped robot”. Meaning that the SVM is monitoring with a proportion of 98.5% accuracy.)
Eventually enabling the classifier to match motion capabilities of the robot and realize monitoring of the balanced state of the humanoid robot (see at least 2.1: “When the external force is applied to the biped robot, it starts a fall. At this time, the system detects its falling and produces reaction motion for the falling avoidance. Support Vector Machine (SVM) is used for classifying the state of the robot, falling or not, and the predefined motion for stretching legs are used for falling avoidance”).
Kim does not teach: 
Finally extracting state data of misjudged cycles within the buffer time.
Ma’s disclosure relates to a system which uses a trained SVM to determine whether or not sections of a road are drivable or not. Ma teaches a specific feature of the SVM, which is that it has a “defined and adjustable hyperplane” which “provides a convenient update ability to the classifier system. That is, when a new environment or correction to the classifier system needs to be made to improve predictions and/or determinations of drivable portions of an environment, annotated image data may be used to adjust the hyperplane rather than requiring the neural network to be completely retrained” (See at least [0017]). 
Additionally, Ma teaches: 
Finally extracting state data of misjudged cycles within the buffer time (See first [0042] which states that “It should be understood that training the classifier system is an iterative process and may include user interactions to perfect and tune the predictions made by the neural network 200 and determinations and/or classifications made by the support vector machine 230”, wherein the “iterations” are another term for the claimed “cycles”. See further [0017] which explains that when the classifier system misclassifies something, it is possible for the user to annotate and edit the misclassified data to improve future classifications. See further [0032] which further explains how the judged data (in this case image data) used in the SVM is extractable so that the user can edit it if it is incorrect. “The user interface annotator logic 150 is logic that enables a user to view raw image data, view image data including an overlay of a prediction of drivable and non-drivable portions of the environment, and/or interactive features that a user may interact with to edit and/or annotate the drivable and/or non-drivable portions in the image data”);
And adding the state data to the current training data set and updating the SVM classifier (see at least [0017] which outlines that the edited data described in the previous limitation is used to adjust the SVM hyperplane, thereby updating the SVM classifier once the data is added to the training data set. “The addition of the support vector machine having a defined and adjustable hyperplane provides a convenient update ability to the classifier system. That is, when a new environment or correction to the classifier system needs to be made to improve predictions and/or determinations of drivable portions of an environment, annotated image data may be used to adjust the hyperplane, rather than requiring the neural network to be completely retrained. The hyperplane confirms and/or updates predictions of drivable and non-drivable portions of image data of an environment generated by the neural network. Therefore, by adjusting the hyperplane of the support vector machine, predictions and/or determinations of portions of image data that may be incorrectly determined as drivable or non-drivable by the neural network may subsequently and more correctly defined as non-drivable or drivable once processed by the support vector machine”), 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate the teachings of Ma because as taught by Ma, allowing the training data to be editable after processing allows the users to ensure that the trained SVM is highly accurate at the classification it is tasked with by ensuring that misclassified data is corrected before being input back into the SVM. This also saves time because, as Ma states: “That is, when a new environment or correction to the classifier system needs to be made to improve predictions and/or determinations of drivable portions of an environment, annotated image data may be used to adjust the hyperplane, rather than requiring the neural network to be completely retrained”.

Allowable Subject Matter
Claims 2 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 would be considered allowable for teaching the specific limitations in which the state data is captured from starting pushing to the robot falling completely to a ground, and selecting a proper pushing force so that the robot gets as close to instability as possible but does not fall. 
Kim teaches:
The method for monitoring a balanced state of a humanoid robot according to claim 1, wherein a method for obtaining the state data is: 
When the robot stands stably and is free of motion control, pushing the robot by a force in a certain direction to make it fall (see at least 3.2: “forces to the robot from forward and backward directions ranging from 100N to 1000N for 0.01 second. The forces lead the fall of the robot”), 
Placing a fall label (see at least 2.4: “The SVM is trained in off-line with the data that contains state label and feature vector” see also 2.1: “The system aims to detect falling of the biped robot when it starts to fall. The state of the biped robot can be roughly divided into two - stable state and falling over state”);
Also obtaining state data to serve as a stable data set (see at least 3.2: “The number of data set for stable state were 200”);
And placing a stable label (see at least 2.4: “The SVM is trained in off-line with the data that contains state label and feature vector” see also 2.1: “The system aims to detect falling of the biped robot when it starts to fall. The state of the biped robot can be roughly divided into two - stable state and falling over state”);
And using the labelled fall data set and stable data set as the training data set of the initial SVM classifier (see at least 2.4: “The SVM is trained in off-line with the data that contains state label and feature vector. The trained SVM is used for detecting the state of the falling state”).
Kim does not teach:
Capturing all state data from starting pushing to the robot falling completely to a ground to serve as a fall data set; 
And selecting a proper pushing force so that the robot gets as close to instability as possible but does not fall.
Therefore, the combination of features is considered to be allowable.
Claims 3 – 5 and 8 – 20 would be allowable because they are dependent on claim 2.

Claim 6 would be considered allowable for teaching the specific time of 0.2 s as the judgement buffer time. 
Kim teaches a buffer time of 0.01 second (see at least 3.2: “The trained SVM showed 98.5 % accuracy for classifying the training data set and it was used for classifying the state of the biped robot at every 0.01 second”). Based on the limitation disclosed by Kim, it would be improper hindsight to modify the teachings with a greater buffer time of 0.2 s, given that one of ordinary skill in the art would be drawn to the shorter time of 0.01 seconds so as to speed up processing and classifying.
Therefore, the combination of features is considered to be allowable. 
Claims 7 and 8 would be allowable because they are dependent on claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Endo (US-20050113973-A1) teaches a method of allowing robots to autonomously control their stability.
Yun (US-20140288705-A1) teaches a method of reducing robotic fall damage.
LaValley (US-20200369333-A1) teaches a method of creating two-legged robots which are capable of self-balancing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10:00 – 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.N./Examiner, Art Unit 3664     
                                                                                                                                                                                                   /ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664